Title: From Thomas Jefferson to Robert Patterson, 17 May 1824
From: Jefferson, Thomas
To: Patterson, Robert


Dear Sir
Monticello
May 17. 24.
The Baron de Ferrusac of Paris (not otherwise known to me) has sent me the inclosed letter and pamphlet, proposing to extend to this country a correspondence established with other parts of the world for the purposes therein explained. age and retirement unfit and disqualify me from undertaking such a correspondence. I have supposed it possible however that the Philosophical society might think the overture worthy attention, and that such an interchange of mutual information might be useful, and acceptable. it is to place the subject under their consideration that I take the liberty of inclosing the papers to you, to be noticed or not, at their pleasure.I avail myself always, & of every occasion of assuring them and yourself of my high respect & consideration.Th: Jefferson